Citation Nr: 1509529	
Decision Date: 03/06/15    Archive Date: 03/17/15

DOCKET NO.  12-27 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus, type II.

2. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

3. Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

4. Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder not otherwise specified, and major depressive disorder.


REPRESENTATION

Veteran represented by:	Cathy L. Greiner, Esq.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1971 to July 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In the March 2010 rating decision, the RO also denied claims of service connection for bilateral tinnitus and chloracne.  In his May 2010 notice of disagreement, the Veteran expressed disagreement with all of the RO's denials.  In an August 2012 rating decision, the RO granted service connection for bilateral tinnitus.  In an August 2012 statement of the case, the RO again denied entitlement to service connection for chloracne.  In his September 2012 substantive appeal, the Veteran indicated he only wished to appeal the issues of entitlement to service connection for diabetes mellitus, type II, and posttraumatic stress disorder (PTSD).  Accordingly, the Veteran did not perfect an appeal as to any other issue adjudicated in the March 2010 rating decision, and thus, those issues are not currently before the Board.  See also Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

In his February 2010 claim, the Veteran stated he was seeking service connection for PTSD.  The Veteran's VA treatment records include diagnoses of PTSD, anxiety disorder not otherwise specified (NOS), and major depressive disorder (MDD).  The United States Court of Appeals for Veterans Claims has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, and MDD.

In March 2014, the Veteran and his wife testified at a videoconference hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) has been raised by the record in a March 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

Documents contained on the Virtual VA paperless claims processing system include VA treatment records from the Huntington VA Medical Center (VAMC) dated January 2011 to April 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.  The Veterans Benefits Management System (VBMS) does not contain any relevant documents.

The issues of entitlement to service connection for diabetes mellitus, type II, and for an acquired psychiatric disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


	(CONTINUED ON NEXT PAGE)

FINDINGS OF FACT

1. A November 2005 rating decision denied entitlement to service connection for diabetes mellitus, type II, based on the determination that there was no record of a clinical diagnosis of diabetes mellitus.  

2. In May 2006, the Veteran submitted a claim for service connection for diabetes mellitus, type II, and stated he received treatment at the Huntington VAMC.

3. A June 2006 rating decision confirmed and continued the previous denial of entitlement to service connection for diabetes mellitus, type II, based on the determination that no evidence showing a diagnosis of diabetes mellitus had been submitted.  The Veteran did not submit a notice of disagreement with the June 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2006 rating decision.

4. Since the June 2006 RO decision, the problem lists contained in the Veteran's VA treatment include "Diabetes [with] Neuropathy," and the Veteran testified at his March 2014 hearing before the Board that diabetes mellitus has now been clinically diagnosed.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for diabetes mellitus, type II.

5. A November 2004 rating decision denied entitlement to service connection for PTSD based on the determinations that the evidence did not establish a clear diagnosis of PTSD, and the Veteran had not identified his PTSD stressors.  The Veteran did not submit a notice of disagreement with the November 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2004 rating decision.

6. Since the November 2004 RO decision, a November 2005 VA comprehensive mental health evaluation provisionally diagnosed PTSD, and the Veteran has submitted information regarding his claimed stressors in a March 2012 statement and his March 2014 hearing testimony.  This new evidence therefore relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1. The June 2006 rating decision, which denied entitlement to service connection for diabetes mellitus, type II, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

2. The additional evidence received since the June 2006 rating decision is new and material, and the claim of entitlement to service connection for diabetes mellitus, type II is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3. The November 2004 rating decision, which denied entitlement to service connection for PTSD, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.202, 20.302, 20.1103 (2014).

4. The additional evidence received since the November 2004 rating decision is new and material, and the claim of entitlement to service connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, the "credibility" of newly presented evidence is to be presumed unless the evidence is inherently incredible or beyond the competence of the witness).

Diabetes Mellitus

A November 2005 rating decision denied entitlement to service connection for diabetes mellitus, type II, based on the determination that there was no record of a clinical diagnosis of diabetes mellitus.  In May 2006, the Veteran submitted a claim for service connection for diabetes, and stated he received treatment at the Huntington VAMC.  A June 2006 rating decision confirmed the previous denial of service connection for diabetes mellitus, based on the determination that no evidence showing a diagnosis of diabetes mellitus had been submitted.  The Veteran did not submit a notice of disagreement with the June 2006 rating decision, and no new and material evidence was received by VA within one year of the issuance of the June 2006 rating decision.  As such, the June 2006 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the final June 2006 rating decision, the problem lists in the Veteran's Huntington VAMC treatment records now include "Diabetes w[ith] neuropathy."  In March 2014, the Veteran testified that diabetes mellitus has now been clinically diagnosed.  This evidence is new and material because it was not of record at the time of the final rating decision in June 2006, and indicates the Veteran may have a clinical diagnosis of diabetes mellitus, type II.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for diabetes mellitus, type II, as it raises a reasonable possibility that the Veteran has a current diagnosis of diabetes mellitus.

PTSD

A November 2004 rating decision denied the Veteran's claim of entitlement to service connection for PTSD based on the determinations that the evidence did not establish a clear diagnosis of PTSD, and the Veteran had not identified his PTSD stressors.  The Veteran did not submit a notice of disagreement with the November 2004 rating decision, and no new and material evidence was received by VA within one year of the issuance of the November 2004 rating decision.  As such, the November 2004 rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156, 20.1103; see also Bond v. Shinseki, supra.

Since the final November 2004 rating decision, a November 2005 VA comprehensive mental health evaluation provisionally diagnosed PTSD, and the Veteran has submitted information regarding his claimed stressors in a March 2012 statement, and his March 2014 testimony before the Board.  This evidence is new and material evidence because it was not of record at the time of the final rating decision in November 2004, indicates the Veteran may have a current PTSD diagnosis, and that he may have experienced stressors related to his active duty service.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim of service connection for PTSD, as it raises a reasonable possibility that the Veteran currently has PTSD, and his PTSD may be related to stressors during his active duty service.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for diabetes mellitus, type II, is reopened, and to this extent only, the appeal is granted.

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened, and to this extent only, the appeal is granted.


	(CONTINUED ON NEXT PAGE)

REMAND

As discussed above, at his March 2014 hearing before the Board, the Veteran testified that he now has a clinical diagnosis of diabetes mellitus, type II.  The evidentiary record contains treatment records from the Huntington VAMC dated from January 2003 to March 2010, and January 2011 to April 2012.  Beginning around February 2012, the Veteran's problem list began to include "Diabetes [with] Neuropathy."  See, e.g., February 2012 Anesthesiology Pre-Operative E&M Note.  A February 2012 VA endocrinology physician note included the assessment, "[H]ypoglycemia likely secondary to early hyperglycemia/Diabetes secondary to metabolic syndrome."  However, the physician noted that the Veteran's lowest blood sugar in the past month was 101, and that the Veteran felt his flood sugars were going up in general.  Therefore, it is unclear from the evidence currently of record exactly if/when diabetes mellitus, type II, has been clinically diagnosed.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment records and clarify upon examination whether the diagnosis is appropriate.

In March 2012, the Veteran submitted a completed VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD.  The Veteran reported two stressors related to his service in the Republic of Vietnam, to include an incident in which a live grenade was thrown over a wall and accidentally into a reconnaissance team, injuring many people.  The Veteran testified before the Board in March 2014 regarding incidents which occurred during his Vietnam service, including the incident with the grenade and the reconnaissance team.  In August 2012, VA verified that it is within reasonable doubt that the Veteran was exposed to the stressful situation of mortar attacks while he was stationed on a particular base in Vietnam.

In November 2005, the Veteran underwent a comprehensive mental health evaluation at the Huntington VAMC.  The Veteran reported serving as a replacement door gunner, and also as a point man.  The Veteran reported having been under small arms fire, as well as "a situation when a number of men were wounded by an enemy grenade."  The psychologist diagnosed PTSD, "provisional, based on self-reported traumatic stressor and subject to confirmation via corroborating military records."  See also August 2006 mental health treatment plan.

Upon VA examination in January 2011, the Veteran reported that during his Vietnam service, he was required to look for booby traps, and he reported the incident with the grenade and the reconnaissance team.  The January 2011 VA examiner found that the Veteran displayed some possible symptoms of PTSD, but did not meet the full criteria for a PTSD diagnosis.  The examiner stated that the Veteran's reports of stressor and symptom history in his VA treatment records were inconsistent, and noted that the Veteran's failure to submit the Statement in Support of Claim for PTSD "further complicat[ed] the diagnostic picture."  The VA examiner diagnosed anxiety disorder NOS, but stated, "All evidence considered, it appears less likely as not...that the Anxiety Disorder is caused by the claimed military stressor."

As noted, the Veteran has now submitted more information regarding his claimed military stressors, and the VA has verified a stressor from the Veteran's Vietnam service.  At his March 2014 hearing before the Board, both the Veteran and his wife of over 40 years testified regarding the Veteran's PTSD symptoms since his return from service.  On remand, the AOJ should obtain all of the Veteran's outstanding VA treatment and counseling records.  The AOJ should then afford the Veteran a new VA examination to determine the nature and etiology of any acquired psychiatric disorder, taking into account the Veteran's reported stressors, and his verified stressor, and his reported symptoms since service.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain all outstanding VA treatment records, to include treatment records from the Huntington VAMC dated from March 2010 to January 2011, and from April 2012 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, and after any records obtained have been associated with the evidentiary record, the Veteran should be afforded a VA examination by a psychiatrist or psychologist to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, anxiety disorder NOS, and MDD.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The examination report must include a notation that this record review took place.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.

After the record review and a thorough examination and interview of the Veteran, the VA examiner should offer his/her opinion with supporting rationale as to the following inquiries:

a) The examiner should identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since February 2010.

The examiner should address the diagnoses of PTSD, anxiety disorder NOS, and MDD in the Veteran's VA treatment records.  See March 2012 VA mental health physician's note; February 2012 VA mental health outpatient note; December 2011 VA mental health initial evaluation note; January 2011 VA examination report; August 2006 VA mental health treatment plan; November 2005 VA comprehensive mental health evaluation.  

The examiner should also specifically address the testimony of the Veteran and his wife regarding the Veteran's symptoms and behavior, including alcohol abuse, since his return from Vietnam.  See March 2014 videoconference hearing testimony.

b) If a diagnosis of PTSD is warranted, the examiner should identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to note the Veteran's reported stressor of an incident during his Vietnam service in which a live grenade was thrown over a wall and accidentally into a reconnaissance team, injuring many people.  See March 2014 videoconference hearing testimony; March 2012 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; January 2011 VA examination report.

c) If a diagnosis of PTSD is warranted, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such diagnosis is related to a fear of hostile military or terrorist activity.  

The examiner is to note the August 2012 VA memorandum which verifies the Veteran's stressor of being exposed to a stressful situation of mortar attacks on a base at which he was stationed in Vietnam.

The examiner also is to note the Veteran's report that at times during his Vietnam service he served as a point man, and that he was required to look for booby traps.  See March 2012 VA Form 21-0781, Statement in Support of Claim for Service Connection for PTSD; January 2011 VA examination report.

d) For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since February 2010, the examiner should opine whether it is at least as likely as not (i.e. probability of 50 percent or greater) that such disability was either incurred in, or is otherwise related to, the Veteran's active military service.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The Veteran must also be afforded a VA examination, with an appropriate medical examiner, solely to address the question of whether a current diagnosis of type II diabetes mellitus is appropriate in this case.  If the diagnosis is found not to be appropriate, the examiner must address this finding in light of prior records suggesting the possibility.  All opinions must be supported by a detailed rationale.

4. After the above development has been completed as requested, readjudicate the claims.  If either benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


